Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caleb R. Mickey on May 17, 2022.

The application has been amended as follows: 
4.	The knitted component of claim 1, wherein the one strand is configured to be removed after joining a sole structure to the knitted component.
9.	An upper for an article of footwear, the upper comprising: 
a knitted component with a knit element;
a lower perimeter area  extending partially underfoot and having a lower perimeter edge that defines an aperture on a bottom side of the upper
area  alternately extend  across the aperture between the lateral side and the medial side of the upper,
wherein the 
wherein the one strand has a first portion that extends out of, and is unsecured to, the upper at a forefoot region, a second portion that extends out of, and is unsecured to, the upper at a heel region of the upper, and a third portion that alternately extends across the aperture between the lateral side and the medial side of the upper.

10.	The knitted component of claim 9, wherein the at least one strand passes through the lower perimeter area 
11.	The knitted component of claim 9, wherein tensioning the 
12.	The knitted component of claim 9, wherein the one strand is configured to be removed after joining a sole structure to the knitted component.
15.	The knitted component of claim 9, wherein the
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment filed on April 14, 2022 has been entered. Claims 1, 2, and 6 have been amended. Claims 1 – 15 are pending.
The amendments to the claims are sufficient to overcome the 35 USC 112 rejections to the claims set forth in the previous Office Action.
The 35 USC 103 rejection over Sokolowski et al. (2008/0110049) is withdrawn since the amendments to the claims define that the knit element includes a bottom with an aperture between the medial side and the lateral side and one strand which includes a portion which exits out of the toe area of the upper, a second portion which exits out of the heel region of the upper and a third region which extends between the lateral side and medial side of the upper, and the one strand is tensioned to tighten the upper around a last. Sokolowski et al. fails to teach using one strand and that the one strand includes ends which extend out of the toe region and the heel region and another portion which crosses between the medial and lateral side to tighten the upper around a last.
The prior art fails to teach or fairly suggest a shoe upper which includes a knit upper with a lower perimeter area that includes an aperture between the medial and lateral sides and one strand which includes a portion which exits out of the toe area of the upper, a second portion which exits out of the heel region of the upper and a third region which extends between the lateral side and medial side of the upper, wherein the one strand can be tensioned to tightened the upper around a last and is not connected to the knit element. Thus, claims 1 – 8 are allowable. 
Claims 1 – 8 are allowable. Claims 9 – 15 have been amended by Examiner’s Amendment to include the allowable features of claim 1. Claims 9 – 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I, claims 1 – 8, and Group II, claims 9 – 15, as set forth in the Office action mailed on August 6, 2020, is hereby withdrawn and claims 9 – 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
June 1, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789